DETAILED ACTION
Status of Claims
Applicant’s preliminary amendment dated 6/15/2020 has been entered, and claims 1-6, 11-18, 21-22, and 25-28, are pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) for failure to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claim 22 depends from cancelled claim 19. For purposes of this action, it will be assumed to depend from claim 21. Correction or clarification is required. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11-12, 22, and 26, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudarev et al. (US 9,265,693). 

Regarding claims 1 and 11, Sudarev discloses a system comprising a monitor adapted to sense a heartbeat of the user. See col. 5: 26-33. Sudarev discloses a pulsation unit adapted to apply pressure pulses to at least a lower body of the user. See col. 5: 47-53. Sudarev discloses a controller adapted to receive sensed heartbeats from the monitor and to control the pulsation unit to apply at least two pressure pulses between successive heartbeats of the user. See col. 6: 16-33, and col. 7: 33-41, and fig. 4 (note the two pulses from the cuffs within the beat period). 

Regarding claims 2-3, 12, Sudarev discloses wherein the pulsation unit comprises an inflatable sleeve around the thighs and legs of the user. See col. 5: 47-54.

Regarding claim 22, fig. 4 reveals wherein the treatment periods involve both suspension and activation of the pressure cuffs between successive pulses. 

Regarding claim 26, Sudarev discloses therapy in col. 1: 15-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5-6, 14-16, 21, and 27-28, are rejected under 35 U.S.C. 103 as being unpatentable over Sudarev et al. (US 9,265,693) in view of Rastegar et al. (US 2008/0033228). 

Regarding claim 5, Sudarev does not disclose wireless communication between the system components. However, this is well established, as is disclosed by the system of Rastegar in paragraph 0099. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Sudarev system, in order to allow for effective communication between the devices. 

Regarding claim 6, 14-16, 21, and 27-28, Sudarev does not exclude ambulatory patients, although this is not explicitly disclosed. However, using such systems for ambulatory patients is established, as is disclosed by the system of Rastegar in paragraph 0023. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, in order to provide versatile usage. Ambulatory patients could reasonable include those assessed and suffering from cardiac arrest or irregular heartbeat (disclosed by Rastegar in paragraph 0094) or severe cognitive impairment as per claims 15-16 and 21. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sudarev et al. (US 9,265,693) in view of Keenan et al. (US 2005/0240087). 

Regarding claim 25, Sudarev does not disclose a wearable garment. However, medical garments are established, as is disclosed by the system of Keenan in paragraph 0058. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Sudarev system, in order to provide the established advantage of convenient treatment delivery. 

Allowable Subject Matter
Claims 4 and 13 are objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The claims are considered allowable as the prior art does not teach or suggest the claimed parameters. 

Claims 17-18 are considered allowable because the prior art does not teach or suggest a counterpulsation system that senses and factors chest compressions as claimed. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715